                      1
                      2
                                                                                       1/31/2019
                      3
                                                                                        CW
                      4
                      5
                      ~~
                      7
                      8
                      9                           UNITED STATES DISTRICT COURT
                  10                            CENTRAL DISTRICT OF CALIFORNIA
                  11
                  12                                              Case No. 2:18-cv-09263-PA-MAA
                           GOLD VALUE INTERNATIONAL
                  13       TEXTILE,INC., a California
                           Corporation, individually and doing
                  14       business as "FIESTA FABRIC,"           ~ .~~~        ~ .~
                           Plaintiff,                            t'1
                  15
                           v.
                  16
                           ZARA USA,INC., a New York             Judge: The Hon. Percy Anderson
                  17       Corporation; and DOES 1 through 10,
                                                                 Courtroom: 9A
                  18                       Defendant.            Address:   350 W. 1st Street, 6th Floor
                                                                            Los Angeles, CA 90012
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
A xE[vT Fox LLP
A TTO RN FYS AT LAW

   Los Avice~es
                           CASE NO.: 18-CV-09263-PA-MAA                      [-~R6~9£~B]PROTECTIVE ORDER
                       1
                       2          On stipulation ofthe Parties, the Court enters a Protective Order in this matter
                       3   as follows:

                       4   A.     PURPOSES AND LIMITATIONS
                       5          Discovery in this action is likely to involve production of confidential,

                       6   proprietary, or private information for which special protection from public

                       7   disclosure and from use for any purpose other than prosecuting this litigation maybe

                       8   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter

                       9   the following Stipulated Protective Order. The parties acknowledge that this Order
                   10      does not confer blanket protections on all disclosures or responses to discovery and
                   11      that the protection it affords from public disclosure and use extends only to the limited

                   12      information or items that are entitled to confidential treatment under the applicable

                   13      legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                   14      that this Stipulated Protective Order does not entitle them to file confidential

                   15      information under seal; Civil Local Rule 79-5 sets forth the procedures.that must be

                   16      followed and the standards that will be applied when a party seeks permission from j

                   17      the court to file material under seal.
                   18      B.    GOOD CAUSE STATEMENT

                   19            This action is likely to involve trade secrets, customer and pricing lists and

                  20       other valuable proprietary information for which special protection from public

                  21       disclosure and from use for any purpose other than prosecution of this action is

                  22       warranted. Such confidential and proprietary materials and information consist of,

                  23       among other things, sales summaries, pricing, internal business strategies, and other

                  24       confidential business or financial information, or information regarding confidential
                  25       business practices. The confidential information at issue is generally unavailable to

                  26       the public and may be privileged or otherwise protected from disclosure under state

                  27       or federal statutes, court rules, case decisions, or common law.

                  28             Accordingly, to expedite the flow of information, to facilitate the prompt
AxENT Fox LLP
A T'f ORN EYS AT LAW

   Los nNceLes
                           CASE NO.: 18-CV-09263-PA-MAA              - 2-            {PR6~6S~B}PROTECTIVE ORDER
                      1   resolution of disputes over confidentiality of discovery materials, to adequately

                      2   protect information the parties are entitled to keep confidential, to ensure that the

                      3   parties are permitted reasonable necessary uses of such material in preparation for
                      4   and in the conduct of trial, to address their handling at the end of the litigation, and

                      5   serve the ends ofjustice, a protective order for such information is justified in this

                      6   matter. It is the intent of the parties that information will not be designated as

                      7   confidential for tactical reasons and that nothing be so designated without a good faith

                      8   belief that it has been maintained in a confidential, non-public manner, and there is

                      9   good cause why it should not be part of the public record of this case.
                   10           2.     DEFINITIONS
                   11           2.1    Action: this pending federal law suit.
                   12           2.2    Challenging Party: a Party or Non-Party that challenges the designation

                   13     ofinformation or items under this Order.

                   14           2.3    "CONFIDENTIAL" Information or Items: information (regardless of

                   15     how it is generated, stored or maintained)or tangible things that qualify for protection

                   16     under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                   17     Cause Statement.
                   18           2.4    Counsel: Outside Counsel ofRecord and House Counsel(as well as their

                   19     support staff.

                   20           2.5    Designating Party: a Party or Non-Party that designates information or

                   21     items that it produces in disclosures or in responses to discovery as

                   22 "CONFIDENTIAL."
                   23           2.6    Disclosure or Discovery Material: all items or information, regardless of

                   24     the medium or manner in which it is generated, stored, or maintained (including,

                   25     among other things, testimony, transcripts, and tangible things), that are produced or

                   26     generated in disclosures or responses to discovery in this matter.

                   27           2.7    Expert: a person with specialized knowledge or experience in a matter

                   28     pertinent to the litigation who has been retained by a Party or its counsel to serve as
ARENT FoX LLP
A TTOR V EYS AT LAW
                          CASE NO.: 18-CV-09263-PA-MAA             -   -           rnun
                                                                                   ~~n
                                                                                   —    ]pROTECTIVE ORDER
   Los A:vice~es
                    1 ~ an expert witness or as a consultant in this Action.
                    2         2.8    "HIGHLY CONFIDENTIAL" or "ATTORNEY EYES ONLY"

                    3   Information or Items: information (regardless of how it is generated, stored or

                    4   maintained) or tangible things that qualify for protection under Federal Rule of Civil

                    5   Procedure 26(c), and as specified above in the Good Cause Statement for which

                    6   disclosures to another party is likely to result in harm to the Designating Party.

                    7         2.9    House Counsel: attorneys who are employees of a party to this Action.

                    8   House Counsel does not include Outside Counsel of Record or any other outside

                    9   counsel.

                10            2.10 Non-Party: any natural person, partnership, corporation, association, or

                11      other legal entity not named as a Party to this action.

                12            2.11 Outside Counsel of Record: attorneys who are not employees of a party

                13      to this Action but are retained to represent or advise a party to this Action and have

                14      appeared in this Action on behalf of that party or are affiliated with a law firm that

                15      has appeared on behalf of that party, including support staff.

                16            2.12 Party: any party to this Action, including all of its officers, directors,

                17      employees, consultants, retained experts, and Outside Counsel of Record (and their

                18      support staffs).

                19            2.13 Producing Party: a Party or Non-Party that produces Disclosure or

                20      Discovery Material in this Action.

                21            2.14 Professional Vendors: persons or entities that provide litigation support

                22      services (e.g., photocopying, videotaping, translating, preparing exhibits or

                23      demonstrations, and organizing, storing, or retrieving data in any form or medium)

                24      and their employees and subcontractors.

                25            2.15 Protected Material: any Disclosure or Discovery Material that is

                26      designated as "CONFIDENTIAL,""HIGHLY CONFIDENTIAL,"or"ATTORNEY

                27      EYES ONLY."

                28            2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
AxENT Fox LLP
A TTORNEYS A7 LAW
                        CASE NO.: 18-CV-09263-PA-MAA             -4-                         PROTECTIVE ORDER
  LOS ANGELES
                    1   from a Producing Party.

                    2          3.     SCOPE

                    3          The protections conferred by this Stipulation and Order cover not only

                    4 ~ Protected Material (as defined above), but also (1) any information copied or
                    5   extracted from Protected Material; (2) all copies, excerpts, summaries, or

                    6 ~ compilations of Protected Material; and (3) any testimony, conversations, or
                    7   presentations by Parties or their Counsel that might reveal Protected Material.

                    8          Any use of Protected Material at trial shall be governed by the orders of the

                    ~~ ~ trial judge. This Order does not govern the use of Protected Material at trial.
                  10           4.     DURATION

                  11           Once a case proceeds to trial, all ofthe court-filed information to be introduced

                  12    that was previously designated as confidential or maintained pursuant to this

                  13    protective order becomes public and will be presumptively available to all members

                  14    of the public, including the press, unless compelling reasons supported by specific

                  15    factual findings to proceed otherwise are made to the trial judge in advance of the

                  16    trial. See Kamakana v. City and County ofHonolulu, 447 F.3d 1172, 1180-81 (9th

                  17    Cir. 2006)(distinguishing "good cause" showing for sealing documents produced in

                  18    discovery from "compelling reasons" standard when merits-related documents are

                  19    part of court record). Accordingly, the terms of this protective order do not extend

                  20    beyond the commencement of the trial.

                  21           5.    DESIGNATING PROTECTED MATERIAL

                  22           5.1   Exercise of Restraint and Care in Designating Material for Protection.

                  23    Each Party or Non-Party that designates information or items for protection under

                  24    this Order must take care to limit any such designation to specific material that

                  25    qualifies under the appropriate standards. The Designating Party must designate for
                        protection only those parts of material, documents, items, or oral or written

                  27    communications that qualify so that other portions ofthe material, documents, items,

                  28    or communications for which protection is not warranted are not swept unjustifiably
AReNr Fox LLP
A TTORNEYS AT LAW

  LOS A VGEL.PS
                        CASE NO.: 18-CV-09263-PA-MAA              -5-                        PROTECTIVE ORDER
                     1     within the ambit of this Order.

                     2            Mass, indiscriminate, or routinized designations are prohibited. Designations

                     3     that are shown to be clearly unjustified or that have been made for an improper

                     4     purpose (e.g., to unnecessarily encumber the case development process or to impose

                     5 ~ unnecessary expenses and burdens on other parties) may expose the Designating
                     6 ~ Party to sanctions.

                     ~ ~         If it comes to a Designating Party's attention that information or items that it

                     8     designated for protection do not qualify for protection, that Designating Party must i

                     9     promptly notify all other Parties that it is withdrawing the inapplicable designation.

                   10            5.2    Manner and Timing of Designations. Except as otherwise provided in

                   11      this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

                   12      stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

                   13      under this Order must be clearly so designated before the material is disclosed or

                   14      produced.

                   15            Designation in conformity with this Order requires:

                   16           (a)     for information in documentary form (e.g., paper or electronic

                   17      documents, but excluding transcripts of depositions or other pretrial or trial

                   18      proceedings), that the Producing Party affix, at a minimum, the legend

                   19 "CONFIDENTIAL," "HIGHLY CONFIDENTIAL," or "ATTORNEY EYES
                   20      ONLY" (hereinafter "CONFIDENTIAL legend"), to each page that contains ~

                   21      protected material. If only a portion or portions ofthe material on a page qualifies for

                   22      protection, the Producing Party also must clearly identify the protected portions)

                   23 (e.g., by making appropriate markings in the margins).
                   24            A Party or Non-Party that makes original documents available for inspection

                   25      need not designate them for protection until after the inspecting Party has indicated

                   26      which documents it would like copied and produced. During the inspection and

                   27      before the designation, all of the material made available for inspection shall be

                   28      deemed "CONFIDENTIAL." After the inspecting Party has identified the documents
ARENT Fox LLP
A'fTORV EYS AT LAW
                           CASE NO.: 18-CV-09263-PA-MAA             -6-             {~R6~6~£~}PROTECTIVE ORDER
   LOS A NG ELES
                   1    it wants copied and produced,the Producing Party must determine which documents,
                   2 ~ or portions thereof, qualify for protection under this Order. Then, before producing
                   3    the specified documents, the Producing Party must affix the "CONFIDENTIAL

                   4    legend" to each page that contains Protected Material. If only a portion or portions of

                   5    the material on a page qualifies for protection, the Producing Party also must clearly

                   6    identify the protected portions) (e.g., by making appropriate markings in the

                   7 ~ margins).
                             (b)      for testimony given in depositions that the Designating Party identify the

                   9    Disclosure or Discovery Material on the record, before the close ofthe deposition.

                10            (c)     for information produced in some form other than documentary and for

                11      any other tangible items, that the Producing Party affix in a prominent place on the
                12      exterior of the container or containers in which the information is stored the legend

                13 "CONFIDENTIAL." If only a portion or portions of the information warrants
                14      protection, the Producing Party, to the extent practicable, shall identify the protected

                15      portion(s).

                16            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent

                17      failure to designate qualified information or items does not, standing alone, waive the

                18      Designating Party's right to secure protection under this Order for such material.

                19      Upon timely correction of a designation, the Receiving Party must make reasonable
                20      efforts to assure that the material is treated in accordance with the provisions of this

                21      Order.

                22 '~         6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                23            6.1     Timing of Challenges. Any Party or Non-Party may challenge a

                24      designation of confidentiality at any time that is consistent with the Court's

                25      Scheduling Order.

                26            6.2     Meet and Confer. The Challenging Party shall initiate the dispute

                27      resolution process under Local Rule 37.1, et seq. Any discovery motion must strictly

                28      comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
ARsnrT Fox LLP
ATTox~evs Ar Lww
  LOS ANGELES
                        CASE NO.: 18-CV-09263-PA-MAA             - 7-             ~i ~~}-PROTECTIVE ORDER
                      1         6.3    Burden. The burden of persuasion in any such challenge proceeding

                      2   shall be on the Designating Party. Frivolous challenges, and those made for an

                      3   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

                      4   other parties) may expose the Challenging Party to sanctions. Unless the Designating

                      5   Party has waived or withdrawn the confidentiality designation, all parties shall

                      6   continue to afford the material in question the level ofprotection to which it is entitled

                      7   under the Producing Party's designation until the Court rules on the challenge.

                      8
                      9         7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                   10           7.1 Basic Principles. A Receiving Party may use Protected Material that is

                   11     disclosed or produced by another Party or by a Non-Party in connection with this

                   12     Action only for prosecuting, defending, or attempting to settle this Action. Such

                   13     Protected Material may be disclosed only to the categories of persons and under the

                   14     conditions described in this Order. When the Action has been terminated, a Receiving

                   15     Party must comply with the provisions ofsection 13 below(FINAL DISPOSITION).

                   16     Protected Material must be stored and maintained by a Receiving Party at a location

                   17     and in a secure manner that ensures that access is limited to the persons authorized

                   18     under this Order.

                   19           7.2    Disclosure of "CONFIDENTIAL" Information or Items. Unless ~

                   20     otherwise ordered by the Court or permitted in writing by the Designating Party, a

                   21     Receiving    Party    may      disclose   any    information     or   item    designated

                   22 "CONFIDENTIAL" only to:
                   23          (a)     the Receiving Party's Outside Counsel of Record in this Action, as well

                   24     as employees of said Outside Counsel of Record to whom it is reasonably necessary

                   25     to disclose the information for this Action;

                   26          (b)     the officers, directors, and employees (including House Counsel) of the

                   27     Receiving Party to whom disclosure is reasonably necessary for this Action;

                   28          (c)     Experts (as defined in this Order) of the Receiving Party to whom
ARENT Fox LLP
A TTO RN FYS AT LAW

   Los nrvc Eies
                          CASE NO.: 18-CV-09263-PA-MAA              -$-              EPiZ$~83~H~}PROTECTIVE ORDER
                    1     disclosure is reasonably necessary for this Action and who have signed the

                    2 ~ "Acknowledgment and Agreement to Be Bound"(Exhibit A);
                    3           (d)    the Court and its personnel;
                    4           (e)    court reporters and their staff;

                    5 ~         (~     professional jury or trial consultants, mock jurors, and Professional

                    6     Vendors to whom disclosure is reasonably necessary for this Action and who have

                    7     signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);

                    8           (g)    the author or recipient of a document containing the information or a

                    9     custodian or other person who otherwise possessed or knew the information;
                  10            (h)    during their depositions, witnesses, and attorneys for witnesses, in the

                  11      Action to whom disclosure is reasonably necessary provided:(1)the deposing party

                  12      requests that the witness sign the form attached as Exhibit 1 hereto; and (2)they will

                  13      not be permitted to keep any confidential information unless they sign the

                  14 "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise
                  15      agreed by the Designating Party or ordered by the Court. Pages of transcribed

                  16      deposition testimony or exhibits to depositions that reveal Protected Material maybe

                  17      separately bound by the court reporter and may not be disclosed to anyone except as
                  18      permitted under this Stipulated Protective Order; and

                  19            (i)    any mediator or settlement officer, and their supporting personnel,

                  20      mutually agreed upon by any of the parties engaged in settlement discussions.

                  21            7.3    Disclosure of "HIGHLY CONFIDENTIAL" or "ATTORNEY EYES

                  22      ONLY"Information or Items. Unless otherwise ordered by the court or permitted in

                  23      writing by the Designating Party, a Receiving Party may disclose any information or

                  24      item designated"HIGHLY CONFIDENTIAL"or"ATTORNEY EYES ONLY"only

                  25      to:

                  26            (a)    the Receiving Party's Outside Counsel of Record in this Action, as well

                  27      as employees of said Outside Counsel of Record to whom it is reasonably necessary

                  28      to disclose the information for this Action.
ARENr Fox LLP
A TTORNEYS A7 LAW

  Los Avc Ei.PS
                          CASE NO.: 18-CV-09263-PA-MAA             -9-            {~9~~8}PROTECTIVE ORDER
                    1         (a)     promptly notify in writing the Designating Pariy. Such notification shall

                    2   include a copy of the subpoena or court order;

                    3         (b)     promptly notify in writing the party who caused the subpoena or order

                    4   to issue in the other litigation that some or all ofthe material covered by the subpoena

                    5   or order is subject to this Protective Order. Such notification shall include a copy of

                    6   this Stipulated Protective Order; and

                    7         (c)    cooperate with respect to all reasonable procedures sought to be pursued

                    8   by the Designating Party whose Protected Material maybe affected.

                    9          Ifthe Designating Party timely seeks a protective order, the Party served with

                 10     the subpoena or court order shall not produce any information designated in this

                 11     action as "CONFIDENTIAL" before a determination by the court from which the

                 12     subpoena or order issued, unless the Party has obtained the Designating Party's

                 13     permission. The Designating Party shall bear the burden and expense of seeking

                 14     protection in that court of its confidential material and nothing in these provisions

                 15     should be construed as authorizing or encouraging a Receiving Party in this Action

                 16     to disobey a lawful directive from another court.

                 17           9.     ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE

                 18     PRODUCED IN THIS LITIGATION

                 19          (a)     The terms of this Order are applicable to information produced by a

                 20     Non-Party in this Action and designated as "CONFIDENTIAL." Such information

                 21     produced by Non-Parties in connection with this litigation is protected by the

                 22     remedies and relief provided by this Order. Nothing in these provisions should be

                 23     construed as prohibiting allon-Party from seeking additional protections.

                 24          (b)     In the event that a Party is required, by a valid discovery request, to

                 25     produce a NonParty's confidential information in its possession, and the Party is

                 26     subject to an agreement with the Non-Party not to produce the Non-Party's

                 27     confidential information, then the Party shall:

                 28          (1)     promptly notify in writing the Requesting Party and the Non-Party that
AaENr Fox LLP
A TTORNEYS AT LAW
                        CASE NO.: 18-CV-09263-PA-MAA            - 11 -           rpu nnr~cFn~ pROTECTIVE ORDER
  LOS ANG ELPS                                                                   ~~~
                     1   some or all ofthe information requested is subject to a confidentiality agreement with
                     2   a Non-Party;

                     3         (2)     promptly provide the Non-Party with a copy ofthe Stipulated Protective
                     4   Order in this Action, the relevant discovery request(s), and a reasonably specific
                     5   description of the information requested; and

                     6         (3)     make the information requested available for inspection by the Non-
                     7   Party, if requested.

                     8         (c)    If the Non-Party fails to seek a protective order from this Court within

                     9   14 days of receiving the notice and accompanying information, the Receiving Party

                 10      may produce the NonParty's confidential information responsive to the discovery

                 11      request. If the Non-Party timely seeks a protective order, the Receiving Party shall

                 12      not produce any information in its possession or control that is subject to the

                 13      confidentiality agreement with the Non-Party before a determination by the Court.
                 14      Absent a court order to the contrary, the Non-Party shall bear the burden and expense

                 15      of seeking protection in this Court of its Protected Material.

                 16             10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                 17            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                 18      Protected Material to any person or in any circumstance not authorized under this

                 19      Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                 20      writing the Designating Party of the unauthorized disclosures,(b) use its best efforts

                 21      to retrieve all unauthorized copies ofthe Protected Material,(c)inform the person or

                 22      persons to whom unauthorized disclosures were made of all the terms of this Order,

                 23      and (d) request such person or persons to execute the "Acknowledgment and

                 24      Agreement to Be Bound" that is attached hereto as Exhibit A.

                 25            11.    INADVERTENT           PRODUCTION           OF       PRIVILEGED       OR
                 26      OTHERWISE PROTECTED MATERIAL
                 27            When a Producing Party gives notice to Receiving Parties that certain

                 28      inadvertently produced material is subject to a claim of privilege or other protection,
ARENT Fox LLP
A'fTOR.VEYS AT LAW

   Los ANGELES
                         CASE NO.: 18-CV-09263-PA-MAA            - 12 -           {~R6~'6S'~Bj-PROTECTNE ORDER
                    1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                    2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                    3   may be established in an e-discovery order that provides for production without prior

                    4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                    5   parties reach an agreement on the effect of disclosure of a communication or

                    6   information covered by the attorney-client privilege or work product protection, the

                    7   parties may incorporate their agreement in the stipulated protective order submitted

                    8   to the Court.

                    9          12.    MISCELLANEOUS
                 10            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                 11     person to seek its modification by the Court in the future.
                 12            12.2 Right to Assert Other Objections. By stipulating to the entry of this

                 13     Protective Order, no Party waives any right it otherwise would have to object to

                 14     disclosing or producing any information or item on any ground not addressed in this
                 15     Stipulated Protective Order. Similarly, no Party waives any right to object on any
                 16     ground to use in evidence of any of the material covered by this Protective Order.

                 17            12.3 Filing Protected Material. A Party that seeks to file under seal any

                 18     Protected Material must comply with Civil Local Rule 79-5. Protected Material may

                 19     only be filed under seal pursuant to a court order authorizing the sealing of the

                 20     specific Protected Material at issue; good cause must be shown in the request to file
                 21     under seal. If a Party's request to file Protected Material under seal is denied by the

                 22     Court, then the Receiving Party may file the information in the public record unless

                 23     otherwise instructed by the Court.
                 24           13.    FINAL DISPOSITION
                 25           After the final disposition of this Action, within 60 days of a written request

                 26     by the Designating Party, each Receiving Party must return all Protected Material to

                 27     the Producing Party or destroy such material. As used in this subdivision, "all

                 28     Protected Material" includes all copies, abstracts, compilations, summaries, and any
AxENT Fox LLP
A TTORNEYS AT LAW
                        CASE NO.: 18-CV-09263-PA-MAA            - 13 -           rnunnneFr» pROTECTIVE ORDER
  Los ANC ELES                                                                  ~~~ 's7
                    1   other format reproducing or capturing any of the Protected Material. Whether the

                    2   Protected Material is returned or destroyed,the Receiving Party must submit a written

                    3   certification to the Producing Party (and, if not the same person or entity, to the

                    4   Designating Party) by the 60 day deadline that (1) identifies (by category, where

                    5   appropriate) all the Protected Material that was returned or destroyed and (2)affirms

                    6   that the Receiving Party has not retained any copies, abstracts, compilations,

                    7   summaries or any other format reproducing or capturing any of the Protected

                    8   Material. Notwithstanding this provision, counsel are entitled to retain an archival

                    9   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

                 10     memoranda, correspondence, deposition and trial e~ibits, expert reports, attorney

                 11     work product, and consultant and expert work product, even if such materials contain

                 12     Protected Material. Any such archival copies that contain or constitute Protected

                 13     Material remain subject to this Protective Order as set forth in Section 4

                 14 (DURATION).
                 15            14. Any violation of this Order may be punished by any and all appropriate

                 16     measures including, without limitation, contempt proceedings and/or monetary

                 17     sanctions.

                 18
                 19     FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.

                 20
                 21
                 22      Dated:            31 ~Q
                 23                                                      The Honor        ana A. Audero
                                                                         United Sta s Magistrate Judge
                 24
                 25
                 26
                 27
                 28
AREHT Fox LLP
A TTORNEYS At LAW

  Los Avice~Ps
                        CASE NO.: 18-CV-09263-PA-MAA            - 14 -           {    9~}PROTECTIVE ORDER
                     1                                         EXHIBIT A
                     2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                     3          I,                                           [print or type full name], of
                    4                           [print or type full address], declare under penalty ofperjury that
                     5   I have read in its entirety and understand the Stipulated Protective Order that was
                    6    issued by the United States District Court for the Central District of California in the
                    7    case of Gold Yalue International Textile, Inc. v. Zara USA,Inc., et al. Case No. 2:18-
                    8    cv-09263-PA-MAA. I agree to comply with and to be bound by all the terms of this ~
                    9    Stipulated Protective Order and I understand and acknowledge that failure to so
                    10   comply could expose me to sanctions and punishment in the nature of contempt. I
                    11   solemnly promise that I will not disclose in any manner any information or item that
                    12   is subject to this Stipulated Protective Order to any person or entity except in strict
                13       compliance with the provisions of this Order.
                    14          I further agree to submit to the jurisdiction of the United States District Court
                15       for the Central District of California for the purpose of enforcing the terms of this
                16       Stipulated Protective Order, even if such enforcement proceedings occur after
                17       termination         of         this       action.        I       hereby         appoint
                18                                                           [print or type full name] of
                19                                                            [print or type full address and
                20       telephone number] as my California agent for service of process in connection with
                21       this action or any proceedings related to enforcement of this Stipulated Protective
                22       Order. Date:
                23       City and State where sworn and signed:
                24
                25       Printed name:
                         Signature:
                26
                27
                28
ArteNT Fox LLP
A TTORNETS AT LAW
  Los AucE~es
                         CASE NO.: 18-CV-09263-PA-MAA             - 15 -                       ROTECTIVE ORDER
